 In the MatterOfCONTINENTAL PIPE LINECOMPANYandINTERNA-TIONALUNION OFOPERATING ENGINEERS,LOCAL No.550,A. F.L.Case No. 16-6'---1,19.-Decided April 17, 1946DECISIONANDORDEROn January 7, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a supporting brief.No request for oralargument before the Board at Washington, D. C., was made by any ofthe parties, and none was held.The Board has considered the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Continental Pipe Line'We note that the Trial Examiner,in discussing the altered employment record ofPumpelly, inadvertently found that both words "Resigned-Dissatisfied" on the recordwere written with a typewriter ribbon, while other entries on the document were in car-bonAn inspection of this employment record indicates,and we find, that the word "Dis-satisfied"is in carbon rather than in original as found by the Trial Examiner,althoughit is in different size type from the other carbon entries.The document is neverthelessdiscredited for the reasons set forth in the Intermediate Report and more particularlyby reason of the erasure and substitution of the word, "Resigned,"by typewriter ribbonfor the original entry.67 N. L R B, No 55389 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, Ponca City, Oklahoma, and its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a) Discouraging membership in International Union of OperatingEngineers, Local No. 550, A. F. L., by discriminatorily dischargingor refusing to reinstate any of its employees, or in any other mannerdiscriminating in regard to their hire or tenure of employment or anyterm or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Union of OperatingEngineers, Local No. 550, A. F. L., or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Section7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to James M. Pumpelly and Ralph King immediate andfull reinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges ;(b)Make whole the above-named employees for any loss of pay theymay have suffered by reason of the respondent's discrimination againstthem by payment to each of them of a sum of money equal to thatwhich he normally would have earned as wages during the periodfrom the date of the respondent's discrimination against him to thedate of such offer of reinstatement, less his net earnings during suchperiod ;(c)Post at its various stations throughout the McAllen District,Texas, copies of the notice attached to the Intermediate Report marked"Appendix A." 2 Copies of said notice, to be furnished by the RegionalDirector of the Sixteenth Region, shall, after being duly signed by therespondent's representative, be posted by the respondent immediatelyupon receipt thereof, and maintained by it for sixty (60) consecutivedays thereafter, in conspicuous places, including all places where no-tices to employees are customarily posted.Reasonable steps shall betaken by the respondent to insure that said notices are not altered,defaced, or covered by any other material;(d)Notify the Regional Director for the Sixteenth Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.S Said notice, however,shall be, and it hereby is, amended by striking from the first para-graph thereof the words,The Recommendations of a Trial Examiner,"and substitutingin lieu thereof the words, "A Decision and Order." CONTINENTALPIPE LINECOMPANY391CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Earl Saunders,for the Board.Mr. William H. Zwick,of Ponca City, Okla., for the respondent.Mr. J. E. Gilliland,of Corpus Christi, Tex., for the Union.STATEMENT OF THE CASEUpon a charge filed May 17, 1945, by International Union of Operating Engi-neers,Local No 550, A. F. L, herein called the Union, the NationalLabor Rela-tions Board, herein called the Board, by its Regional Director for the SixteenthRegion (Fort Worth, Texas), issued its complaint, dated October 25, 1945, againstContinental Pipe Line Company, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and notice of hearing thereon were duly served upon therespondent and the Union.With respect to the unfair labor practices the complaint, as amended duringthe hearing, alleges in substance: (1) that the respondent discriminatorily dis-charged, because of their union activities, James M Pumpelly and Ralph King, onSeptember 1, 1944, and April 19, 1945, respectively; (2) that from March 1944,to the date of the complaint the respondent has urged and warned its employeesto refrain from joining or remaining members of the Union, has expressed dis-approval of the Union, and has kept under surveillanceunion meetings; and (3)that by these acts the respondent has interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7 of the Act.In its answer, filed with counsel for the Board at the opening of the hearing,the respondent denies that it has engaged in the alleged unfair labor practices.As to Ralph King, the answer alleges that he was discharged for just cause.Pursuant to notice, a hearing was held in Rio Grande City, Texas, on November20, 21 and 22, 1945, before the undersigned Trial Examiner, duly designated bythe Chief Trial Examiner.The Board and the respondent were represented bycounsel, and the Union by an International Representative.All parties par-ticipated in the hearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing upon the issues.At the opening of the hearing the Trial Examiner granted a motion of counselfor the Board to amend the complaint in certain respects, particularly to includean allegation that James M. Pumpelly had been discriminatorily discharged'During the hearing the request of counsel for the respondent was granted tothe effect that the general denials in the answer as filed be deemed to coverthe amendments made to the complaint. At the close of the hearing a jointmotion was granted to conform the pleadings to the proof in minor matters.Also at the close of the hearing all counsel waived the privilege accorded to themof arguing orally before the Trial Examiner and of filing briefs with him.In granting this motion,the objection of counsel for the respondent was overruled.Counsel was informed that after the completion of the Board's case a reasonable adjourn-ment would be granted,if requested,in view of the new allegations.At the end of theBoard's presentation of evidence,however, counsel for the respondent expressly stated thathe desired no adjournment 392DECISIONSOF NATIONALLABOR RELATIONS BOaftDUpon the entire record in this case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTContinental Pipe Line Company is a Delaware corporation, with its principaloffice in Ponca City, Oklahoma. It is engaged in the State of Texas and in otherStates in the transportation of crude oil and petroleum products. In Texas,it transports crude oil for various producers through pipe lines with terminalsat Port Brownsville, Texas, at which port a substantial amount of such oil isloaded into tankers and shipped to Baltimore, Maryland, and to the Dominionof Canada.The amount of oil thus transported exceeds five hundred thousandbarrels a year.The respondent admits that it is engaged in commelce within the meaning ofthe Act?II.THE ORGANIZATION INVOLVEDInternational Union of Operating Engineers, Local No 550, A. F. L, is a labororganization admitting to membership employees of the respondent.IIITHEUNFAIR LABOR PRACTICESA. Setting in which relevant events occurred1.Nature ofthe operations involved hereinThe major events at issue in this case took place in one area of the respond-ent's severaloperations.This area, in the lower Rio Grande Valley, is knownas the McAllen District.The district office is located at McAllen, Texas. Sinceearly 1942 H. E. Greenwell has been in charge of this area as superintendent.The pipe line under Greenwell's supervision extends from a point called theRincon Oil Field, in Starr County, Texas, to the terminal at Port Brownsville,on the Gulf of Mexico. Along the course of this line are several junctions andstations to which a varying number of employees are regularly assigned.Atone of the two types of stations along the main line oil is pumped into storagetanks, andfrom them is pumped on down the main line At most of such pumpstationsthree men are regularly assigned.About 40 men, classified either asengineersor gaugers, operate and maintain the stations where storage tanksare located.In addition to these men, Greenwell has supervision over fromfive to seven connection men, and a "receipt and delivery gauger" who is sta-tioned at the Brownsville terminal.The two discharges at issue herein occurred at opposite extremities of theline : one at the Rincon field, and the other at the Brownsville terminal.Thenature of the work performed at these two points as it relates to the issues inthis case, will be discussed more fully below.2.Self-organizational efforts of employees in the McAllen DistrictThe record contains no evidence that any efforts toward self-organizationwere made among the respondent's employees in the McAllen District beforeearly 1944.At that time the general office of the A. F. L. sent an organizer intoSThe above findings are based upon a stipulation of all parties entered into at thehearing. CONTINENTAL PIPE LINE COMPANY393this field to attempt organization among the employees of both the respondentand the Continental Oil Company.'One general meeting of the respondent's employees was held in the late springor early summer of 1944.As described more fully below, and despite theprotest of the organizer, Superintendent Greenwell attended this meeting, andadvised the assembled employees, in effect, that he disapproved of their or-ganizing and specifically threatened to quit if they did organize.Only oneemployee, James M. Pumpelly, openly joined the Union at this meeting afterGreenwell's speech.Shortly thereafter Pumpelly's employment of more thantwenty years with the respondent was terminated, under circumstances nar-rated below.Further organizational efforts ceased until the spring of 1945.Early in 1945 two union representatives renewed organizational activities inthis area.Employees of the Continental Oil Company became organized, acharter was issued, and Local 550 was established.A few employees of therespondent joined or applied for membership in this local.The charter wasreceived and officers were elected at a meeting held on March 21, 1945.Anemployee of the Continental Oil Company was elected president, and Ralph King,a gauger at the respondent's Rincon Field, was elected vice-president.Thedischarge of King, a few days after his election to this office, is described below.B.. vents relevant to issues in this proceeding1. Superintendent Greenwell attends organization meeting in 1944A few days before the organization meeting in 1944, the A. F. L. organizer sentpostal card announcements of the meeting place and date to the pipe line employ-ees.Superintendent Greenwell, according to his own testimony, read one of thecards which came through the office addressed to one of the employees.He there-after told at least one operator in charge of a station that he wanted employeesto attend, and upon receiving this information from the operator at least oneemployee went to the meeting against his own wishes.`Greenwell himself went to the meeting, which was held in a local hall atMcAllen.Although the organizer objected to his presence, pointing out that hedid not believe the men would feel free to vote if he should remain there, Green-well declined to leave unless the organizer also withdrew.'One of the employees asked Greenwell to make a speech.Among other thingsGreenwellurgedthe assembled employees, numbering about 30, that while it wastheir business to decide whether or not to join the Union, they should not "gointo the matter blind."He advised them to let their "conscience be their guide."He further told them, also according to his own testimony :... there were somewhere between three and five million men in uniformwho were fighting for free speech and a free press and for free religion andthat I felt like it was my privilege in saying that the same day that the Con-tinental Pipe Line Company was organized and that they got a contract, thatI would resign.8The Continental Oil Company is not involved herein. Although the record does not de-scribe the exact connection between the two companies,itappears that the ContinentalOil Company produces and refines the oil which is transported by the respondent. It wasstipulated at the hearing that the respondent operates the pipe line independently.4Employee Anderson,a witness called by the respondent,so testified.Operator Clarkalso a witness for the respondent,testified that Greenwell had told him of his wishes.5Greenwell himself so testified. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDHe then left the meeting.After Greenwell withdrew, some employee suggested that a secret ballot betaken.Employee James M. Pumpelly stood up, declared himself as opposed tosuch secrecy, and asked everybody who was "for the union" to stand up.No votewas taken.Finally the organizer asked those who wanted to sign an applicationcard to "come to the front".1umpelly was the only employee present who wentto the front and signed a cards2.Greenwell continues campaign to discourage organizationAfter the McAllen meeting Greenwell informed numerous employees of his dis-approval of organized labor.In August or September, 1944, the superintendent went to the home of stationengineer Ralph W. Stevens, told him he was "against organized labor," andstated that he would quit it the "boys" joined.In the latter part of March 1945, after organizational efforts were renewed,Greenwell came to Stevens while the latter was at work, announced that hewas "going around talking to the boys," because he understood some of themwere not satisfied.He repeated that he was against organization,and declaredthat if there ever was a union contract he would make Stevens "wipe the motors"throughout his shift, if there was nothing else to do at the station.He furtherdeclared that if the employees did not live up to any such contract he wouldlay them off.7Greenwell inquired of employee Marshall Story as to whether or not twoother employees were members of the Union.He asked employee Ponce McNultyif he had been approached by the union organizer.He told employee W. W. Filesthat he was"against" organization of the pipe line workers.'3.The discriminatory discharge of James M.Pumpelly(a)Events surrounding the dischargeUntil the termination of his employment on September1,1944,James M.Pumpelly had worked continuously for the respondent, without a day's absence,sinceJanuary 1923.During this long period of uninterrupted service he heldmany positions of responsibility in several different areas operated by therespondent.Sometime in 1942 Pumpelly was transferred to Greenwell's jurisdiction,' andbecame the receipt and delivery gauger at the Brownsville terminal.A few days before the McAllen organizational meeting, above described, Green-well asked Pumpelly if he was going to join the Union, and informed him that ifthe "boys" joined he would quit. Pumpelly told the superintendent that if theothers wanted the Union lie would go along with themGieenwell replied thatemployees who joined would be "run off", or transferred to Wyoming.Therespondent operates a pipe line in Wyoming.As described above, Pumpelly attended the McAllen meeting, and was the onlyemployee to come forward at the organizer's request and sign an applicationcard.Although it appears that Greenwell left the meeting before Pumpelly's6Pumpelly's testimony as to his part in the meeting is undisputed.7 Greenwell did not deny having thus made his antipathy toward self-organization knownto Stevens8The findings rest upon the testimony of the employees involved, who were witnessescalled by the respondent.9 The record does not establish accurately when Pumpelly came to the McAllen District.From Greenwell's testimony, however, it appears that, at the time his employment wasterminated,Pumpelly had been at Brownsville about 2 years. CONTINENTALPIPE LINECOMPANY395action, the undisputed fact that the superintendent thereafter queried others as towho were members is persuasive, and the Trial Examiner finds that Greenwellwas informed of Pumpelly's application.A few days after the meeting Greenwell visited the terminal at Brownsvilleand went cursing about the office.Pumpelly asked if there was something wrongwith his work.When the superintendent said that his work was all right, Pum-pelly asked what was wrong.Greenwell did not answer, but left, still cursing.Aweek or so later Greenwell returned and conducted himself similarly.This timehe explained, upon Pumpelly's inquiry, that it was because of the employee's "God-damned attitude".On several occasions thereafter Greenwell went to the ter-minal and cursed at Pumpelly. On August 31 he again appeared there, andagain cursed Pumpelly's "attitude."That evening Pumpelly telephoned to therespondent's vice-president,A. C. Wilkinson, told him it was impossible tocontinue at Brownsville and asked to be transferred.Wilkinson replied that hewould see Greenwell and let him know within a week.A few minutes later Green-well telephoned to Pumpelly and berated him for turning in an overtime claim,declaring that he had not worked the time appearing thereon.Pumpelly assuredhim that he had turned in the exact amount of such overtime, and that he had doneso at Greenwell's own instructions.Greenwell then called him a "God damnedliar."Pumpelly replied, "Greenwell, it looks like this is the end of it."Thesuperintendent said : "What else can I do to get rid of you ; you're fired." Pum-pelly countered, "You're not firing me; I'm quitting."The superintendentinsisted, "No, you're fired."The next day Pumpelly was paid off. Several months later he asked Green-well for reemployment, but was refused.'O(b)The 'espondent's contentions as to Punpelly's dischargeAlthough the respondent, by its motion to refile its answer to cover the complaintas amended to include Pumpelly's discharge, in effect denied that the dischargewas because of union activities, no affirmative reason was advanced by therespondent until after the employee himself had testified.And although Greenwell's testimony is confused and conflicting, it appearsto be his contention that Pumpelly voluntarily quit his job and was not discharged.When questioned directly by counsel for the respondent on the point, Greenwellstated : "He resigned "He later testified, however, on cross examination, asfollows :Q. . . . What was the reason you gave for Mr. Pumpelly leaving theemployment of the company if he left it without being discharged?A.He padded his car mileage and turned in an excessive amount of over-time which could have been taken off.Q.When did you last get on him about that?A. The day he was discharged.Thereafter Greenwell again changed his position, in response to questions ofthe Trial Examiner, and stated: (1) that Pumpelly quit; (2) that if he had notquit he would still have been employed at Brownsville; and (3) that the matterof car mileage had nothing to do with his discharge, quitting, or being refusedreinstatement.w The findings as to Gieenwell s interviews v 0th Pumpelly are based mainly upon thelatter's credible testimony, and upon an unaltered portion of a document prepared uponGreenwell's instructions on or about September 1, 1944, which is described fully in thesection next following aboveFor reasons set forth in the same section, the Trial Ex-amineris unable to rely upon Greenwell's testimony where unsupported by credible evidence. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDBeforefinally admittingthat the item of car mileage had nothing to do withPumpelly's leaving the respondent's service, Greenwell testified at considerablelength to the effect that, when first employed at Brownsville, Pumpelly hadused, contrary to instructions,a longroute instead of a short one, in drivinghis own car tor reach a point in the territory under his jurisdiction as gauger,and hadcharged the respondent for such extra mileage.The superintendentadmitted, however, that Pumpelly had used this route for at least 7 monthsbefore he spoke to himaboutit, that shortly thereafter a company-owned carhad been assigned to the employee, and that for at least a year before September1, 1944, therecouldhave been no complaints about mileage.The record is without any evidence to support, Green well's statement, quotedabove, that Pumpelly's car mileage had been "padded", in the sense that he hadclaimed credit for distances not covered on companybusiness.As to Greenwell's claim that Pumpelly had turned in claims for excessiveovertime, the superintendent stated that it was frequently necessary for thegauger towork overtime hours when tankers were being loaded at Brownsville,but that Pumpelly had, on occasions, failed to take time off later in the weekin order to avoid being paid time-and-a-half for hours exceeding 48 within theweek.Greenwell testified that he spoke to Pumpelly about this matter, but madeno claim either that Pumpelly had recorded time for work not performed, orthat he had ever told Pumpelly he would be disciplined or discharged if hefailed to keep his work record within a 48-hour limit.As to the events of September 1, 1944, Greenwell testified that after he hadtold Pumpelly that his time sheet had too much overtime on it, the employeepromptly resigned.He further testified that on the same day he had instructeda clerk in his office, D. W. Jackson, to make out a "termination record" forPumpelly and to note thereon that Pumpelly had resigned as dissatisfied.Atthis point in his testimony a document, identified by Greenwell as being therecord thus made by his clerk, was introduced into evidence. In the spacealloted to the "reason for termination", appears the typewritten words :Resigned-DissatisfiedIt is visually plain, however, and the Trial Examiner finds, that the above-quoted notation was not the original entry in this space.This finding is basedupon several factors, including: (1) the visual evidence of an erasure of someword which originally appeared under "Resigned"; (2) the fact that the words"Resigned-Dissatisfied" were not only written with a typewriter ribbon whileother entries upon the document are in carbon, but also that they were writtenwith a typewriter equipped with Standard type, while all other entries weremade with a typewriter equipped with Elite type; and (3) the admission ofJackson that he had changed the entry originally made. The confused andcontradictory testimony of both Greenwell and Jackson, when asked to explainthe altered document, casts discredit upon both the document itself and theentire testimony of both witnesses .utiFor example, Jackson testified that he had first inserted "Quit" in this space, but thathe had changed it, upon GieenweIl's instiuctions, to "Resigned "He later contradictedthis testimony, stating that he had changed "Quit" to "Resigned"beforesubmitting thedocument to Greenwell for his signatureAt one point in his testimony, Jackson statedthat he had used thesametypewriter for all entries, but later changed this testimony whenitwas pointed out to him that two different typewriter types had been used. ThereafterJackson declared that lie had not inserted "Dissatisfied" on the document and did not knowwho did.Greenwell claimed that he knew nothing about the alterations on the document,or when the alterations had been made,but snsssted that they had been made before thehearingWhatever word may have been first written and erased, it clearly was not "Quit,"and was a longer word than"Resigned,"since the erasure and indentations of type extendbeyond the superimposed word "Resigned" at both extremities. CONTINENTALPIPELINE COMPANY397An unaltered entry on the same document is in significant support of Pum-pelly's testimony that Greenwell, after the McAllen meeting, had repeatedlycursed his "attitude".This entry appears in answer to the printed question:"Would you rehire?", and is: "Yes, ifattitudechanges." [Italics added.]No evidence, except Greenwell's unsupported and untrustworthy testimony,was adduced to show that Pumpelly at any time had violated overtime instruc.tions or had submitted a claim for time not worked. Pumpelly's long and unin-terrupted service of more than twenty years with the respondent speaks moreconvincingly in behalf of his credibility as to events leading up to his dischargethan does the testimony of the superintendent, who produced at the hearing anobviously altered document in an attempt to support his testimony that Pumpellyquit"The Trial Examiner finds Greenwell's contentions to be without merit.(c)Conclusions as to PumpellyIt has been found that Greenwell's testimony as to the circumstances of Pum-pelly's leaving the respondent's employment is untrustworthy and without merit.No credible evidence was offered by the respondent to show that Pumpelly wasdischarged for a justifiable cause or that he quit voluntarily.It has also been found that Greenwell began cursing Pumpelly's "attitude"immediately after the McAllen meeting, when this employee alone openly advo-cated organization in the face of the superintendent's announced opposition.The Trial Examiner concludes and finds that Pumpelly was actually dischargedby Greenwell on September 1, 1944, and that he was discriminatorily dischargedbecause of his union activities.4.The discriminatory discharge of Ralph King(a)Events surrounding the dischargeAt the time of his discharge on April 19, 1945, Ralph King had worked as agauger for the respondent or its predecessors for seven years.'gThe record con-lains no evidence that in this period he had ever been disciplined, or threatenedwith discipline, for failure to perform his work properly.On the morning ofApril 19, 1945, however, Superintendent Greenwell hid in bushes near a batteryof tanks where King was working, observed that King did not gauge the tanksin the manner prescribed by written rules, and summarily discharged him.For several months before his discharge King and one or two other gaugersworked in the Rincon field under District Gauger Moffet.As district gauger itwas Moffett's responsibility to assign his assistant gaugers to various parts ofthe field to test and run batteries of oil tanks and to instruct them as to thehandling of their jobs.For some weeks before April 19 Moffet was intermittentlyill,and later died. In February 1945, Greenwell told King that in the eventAlofeet was unable to return he would be given the district gauger's job.Accord-ing to the superintendent's own testimony it was his intention at that time topromote King to this position.12 From his observation of counsel for the respondent and Greenwell at the time the docu-ment was offered, the Trial Examiner does not believe that Vlr Zwick was aware that itsentries. had been altered.His only question regarding it, after the alteration had beendiscovered by counsel for the Board, was to ask Jackson if be had queried him at all aboutit before it was offered.Jackson answered in the negative, and the Trial Examiner acceptshis denial as trueiiKing began to work in this capacity for the Valley Pipe Line in 1938. This pipe linewits later sold to other interests, and in April, 1942, was taken over by the ContinentalPipe Line Company. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring the latter part of February, as noted heretofore, union activity wasrevived in this area.Shortly after it began Greenwell told King that he hadheard "talk"of the Union"going around",but that he believed the "boys" wouldstay with him as they had the previous year. On March 21,King was electedvice-president of the local, the highest office held by a pipe line employee.Atabout the same time Moffett reported to King that he had told Greenwell, uponthe latter's direct inquiry, that King and another gauger had joined the Union.And a few days later, while King was visiting at Moffett's home, the latter toldhim that the superintendent had said he(King)would not be given the districtgauger's job unless he quit the Union. In view of Greenwell's openly expressedhostility toward the Union, as heretofore found, the Trial Examiner is convincedand finds that the superintendent made the statements to Moffett as reportedthrough the witness King."On April 13 Greenwell sent Jack Mayes, a gauger from another field, to takeMoffett's place.According to the testimony of Greenwell and Mayes, on April16 or 17 Mayes asked Greenwell if the oil should not be "run" in the Rincon fieldas in other fields, and intimated that it was not being gauged properly at Rincon.Both Greenwell and Mayes denied that King's name was mentioned. On themorning of April 19 Greenwell went to the Rincon field, bid in bushes and watchedKing run a certain battery of tanks.King, according to his own testimony, didnot gauge them properly on this occasion, and he was immediately thereafterdischarged.(b)The respondent's contentionsas toKingIt is the respondent's contention that King's violationof gaugingrules on April19 was the only reason for his discharge. The Board, in effect, concedes thatKing failed to follow written instructions on this and many other occasions.In short, the rules prescribed a certain procedure of gauging and testing of oilbefore it should be permitted to run into the lineSince there is no factual disputeeither as to the nature of the rules or as to King's failure to abide by themon April 19,it isunnecessary here to describe in detail the method set up bythe company's instructions.Greenwell as a witness claimed, in effect, thatKing'saction was a serious breach of regulationsIt isnot within the TrialExaminer'sprovince to determine whether or not an operating ruleis good orbad, but whether or not, in view of Greenwell's contention, King's breach of regu-lations was the real reason for his discharge.Whatever the inherentimportanceor necessity for prescribing a certain method of gauging and testing, the testi-mony of many witnesses,both for theBoard andfor therespondent,including aformer supervisor of the Rincon field, establishes beyond question that for along period, until April 19, 1945, it had been the common practice for all gaugersto ignore the rules at least half of the time and to use a shorter method referredto by them as "boiler-housing."District gaugers also boiler-housed, and onlycautionedthe men under them not to get "caught at it" About once a year a chiefgaugervisited the fields and watched the gaugers "work" a tank, but there is noevidence that he ever accused any of them of improperlygaugingor that he everreported incidents of improper gauging to Greenwell.Nor is there any evidencethat any employee, exc,pt King, has ever been discharged or disciplined in anyway for violating the gauging rules.Greenwell's testimony on "boiler housing" generally and oil King's breachof therules is confusedand inconsistent.At one point lie testified that he hadhad no knowledge of how oil was being "run" until a day or two before he16Greenwelldenied makingsuch statements to Moffett, who died some time before thehearingopened, but was not questioned as to whether or not he had told King that he be-lieved the "boys" would, ineffect, remainout of the Union as they had the year before CONTINENTAL PIPE LINE COMPANY399dischargedKingAt another point, however, he testified that he had suspectedKing of gaugingimproperly in the fall of 1944, because he had then seen himwearing "clean" khakis.Whateverhis knowledge or suspicion,he admittedthat he had never warnedKingabout the gauging practice.Greenwell, further-more, failedto explainreasonably why, if he had suspected King of violatingrulesin the fall of 1944, he (1) made no effort to checkupon his suspicionat that time and (21 toldKing inFebruary that hewas in linefor the districtganger's job.or (lid he explain, as a witness, why he had checked only onKing,on April 19, and not upon the two other gaugers also working in the samefield.Whatever may have been the actual importance of the rules or the seriousnessof its breach, Greenwell's conduct, above described, shows that lie did not considerKing's possible violation as deserving of any investigation, or even of warning,until after the employee became a union leaderThis finding rests firmly uponthe facts. (1) that Greenwell had suspected King of violating the rule in the fallof 1944, but made no effort to check his suspicion; (2) that still without investi-gation hetold King in February that he was in line for promotiontoMoffett'sjob; and (3) that in April, after King had become a union leader despite thethreat transmitted through Moffett, Greenwell not only sent Mayes into the fieldto relieve Moffett but for the first time made a specific effort to catch King indereliction of his duties.Greenwell's action on April 19 is more reasonably to beinterpreted as designed to catch King and to discharge him, than to assure theproper gauging of oil(e)Conclusions as to the dischargeThe Trial Examiner is convinced, and finds, that the real reason for King'sdischarge was his union activity and leadership, and not his violation of rules.Greenwell's course of conduct with respect to King, before the gauger becamevice-president of the Union, is in marked contrast with that which followed hiselection to that office.The superintendent's contrasting conduct is of a patternwith thatengaged inwith respect to Pumpelly, and clearly was designed tocarry out his campaign of discouraging union membership.5.Conclusionsin generalThe Trial Examiner concludes and finds that by its discharge of James M.Pumpelly and Ralph King, because of their union activities, the respondentdiscriminated as to their hire and tenure of employment, thereby discouragingmembership in the Union.It is likewise concluded and found that by Greenwell's conduct, including hisdischarge of the two above-named employees, his attending the union meetingin 1944 despite the protest of the union organizer, his speech to the employeesdiscouraging self-organization and threatening to quit if they organized, hisquestioning of employees as to their union membership, and his threats of re-prisals if they did not quit the Union, the respondent has interfered with,restrained, and coerced its employees in the rights guaranteed in Section 7 of theAct.IV. THE EFFECT OF TILE UNFAIR LABOa PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring inconnection with the operations of the respondent described in SectionI,above,have a close, intimate, and substantial relation to trade, trafficand commerceamong the several States,and tend to lead tolabor disputes burdening andobstructing commerceand thefreeflow of commerce. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYSince the undersigned has found that the respondent has engaged in unfairlabor practices, it will be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent discriminated as to the hire and tenureof employment of James M. Pumpelly on September 1, 1944, and of Ralph Kingon April 19, 1945. In order to effectuate the purposes and policies of the Act,itwill be recommended that the respondent offer James M. Pumpelly and RalphKing immediate reinstatement to their former or substantially equivalent po-sitions,without prejudice to their seniority and other rights and privileges. Itwill also be recommended that the respondent make each of the above-namedemployees whole for any loss of pay he has suffered by reason of the respondent'sdiscrimination against him, by payment to him of a sum of money equal tothe amount he normally would have earned as wages from the date of the dis-charge to the date of the offer of reinstatement, less his net earnings during thisperiod 16The recommendation that the respondent cease and desist from certain unfairlabor practices is also predicated upon the finding that the respondent's wholecourse of conduct and, in particular, the discharges of Pumpelly and King,discloses a purpose to defeat self-organization and its objects among theemployees.As the Circuit Court of Appeals for the Fourth Circuit has stated,the "discriminatory discharge of an employee ... goes to the very heart ofthe Act.""Because of the respondent's unlawful conduct and its underlyingpurpose, the undersigned is convinced that the unfair labor practices foundare persuasively related to the other unfair labor practices proscribed, andthat danger of their commission in the future is to be anticipated from therespondent's conduct in the past.19The preventive purpose of the Act will bethwarted unless the reuommended order is coextensive with the threat. Inorder, therefore, tomake more effective the interdependent guarantees ofSection 7, to prevent a recurrence of unfair labor practices, and thereby tominimize industrial strife which burdens and obstructs commerce, and thuseffectuate the policies of the Act, it will be recommended that the respondentcease and desist from in any manner infringing upon the rights guaranteedin Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the Trial Examiner makes the following :CONCLUSIONS OF LAW1.International Union of Operating Engineers, Local No. 550, A. F. L., isa labor organization within the meaning of Section 2 (5) of the Act.16By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge,and the subsequent necessity for seeking employment elsewhere.SeeMatterof Crossett Lumber Company,8N. LR. B.440.Monies received for work performedupon Federal,State, county,municipal,or other work-relief projects shall be consideredas earnings.SeeRepublic Steel CorporationY.N. L. R B.,311 U. S. 7.'ON. L. R. B. v. Entwhistle Manufacturing Company,120 F. (2d) 532,536 (C C A.4).See also,N. L. R. B. v.Automotive Maintenance Machinery Company,116 F (2d)350, 353(C. C. A. 7),where theCircuit Court of Appealsfor the Seventh Circuit observed:"No more effective form of intimidation nor one more violative of the N. L. it.Act canhe conceived than discharge of an employee because he joined a union17N. L. R. B. v. Express Publishing Company,312 U.S. 426. CONTINENTALPIPE LINECOMPANY4012.By discriminating in regard to the hire and tenure of employment ofJames M Pumpelly and Ralph King, thereby discouraging membership inInternationalUnion of Operating Engineers, Local No. 550, A. F. L., therespondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, theTrial Examiner recommends that the respondent, Continental Pipe Line Com-pany, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouragingmembership in International Union of Operating Engi-neers, Local No. 550, A. F. L, by discriminatorily dischargingor refusing toreinstate any of its employees, or in any othermanner discriminating inregard to their hire or tenure of employment or any term or condition oftheir employment ;(b) In any other manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form labor organi-zations, to join or assist International Union of Operating Engineers, LocalNo. 550, A. F. L., or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and toengagein concerted activities forthe purpose of collective bargaining or other mutual aid or protectionas guar-anteed inSection 7 of the Act.2.Take the following affirmative action, which the Trial Examiner finds willeffectuate the policies of the Act :(a)Offer to James M. Pumpelly and Ralph King immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges ;(b)Make whole the above-named employees for any loss of pay they mayhave suffered by reason of the respondent's discrimination against them bypayment to each of them of a sum of money equal to that which he normallywould have earned as wages but for the respondent's discriminationagainsthim, in the manner set forth in the Section entitled "The remedy" ;(c)Post at its various stations throughout the McAllen District, Texas, copiesof the notice attached hereto, marked "Appendix A." Copies of said notice, tobe furnished by the Regional Director of the Sixteenth Region, shall, after beingduly signed by the respondent's representative, be posted by the respondentimmediately upon receipt thereof, and maintained by it for sixty (60) consecu-tive days thereafter, in conspicuous places, including all places wherenoticesto employees are customarily posted.Reasonable steps shall be taken by therespondent to insure that said notices are not altered, defaced, or covered byany othermaterial ;(d)Notify the Regional Director for the SixteenthRegion inwriting withinten (10)daysfrom the date of the receipt of the Intermediate Report, whatsteps the respondenthas taken to comply herewith.692148-46-vol 67-27 402DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is further recommended that unless on or before ten days from the receiptof this Intermediate Report, the respondent notifies the said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days fromthe date of the entry of the order transferring the case to the Board, pursuantto Section 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington, D. C., an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof, Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director.As further provided in said Section 33, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date ofthe order transferring the case to the Board.C.W. WHITTEMORE,Trial Examiner.Dated January 7, 1945.